Citation Nr: 0421738	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-21 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for multiple myelomas, 
as the result of exposure to the herbicide Agent Orange.

2.  Entitlement to service connection for jungle rot.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

4.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The U.S. States Court of Appeals for Veterans Claims (Court) 
has held that unlike in claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, the RO granted 
entitlement to service connection for hearing loss and 
tinnitus in a June 2002 rating decision, granting 10 percent 
evaluations, respectively.  The veteran appealed the rating 
assigned.  Hence, the Board will consider the proper 
evaluation to be assigned for the veteran's service connected 
hearing disabilities from the time period beginning with the 
grant of original service connection, pursuant to the Court's 
holding in Fenderson.

The only issues over which the Board clearly has appellate 
jurisdiction are those set forth on the title page.  However, 
as the veteran filed a timely notice of disagreement with the 
denial of entitlement to service connection for multiple 
melanomas of the arms and lips as the result of exposure to 
the herbicide Agent Orange, the Board will remand for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238, 240 (1999).

In a September 2003 Statement of Accredited Representative in 
Appealed Case, the veteran's representative argued that the 
veteran's service-connected bilateral tinnitus has worsened 
in severity.  Despite the veteran's withdrawal in April 2003 
of a claim for a higher initial evaluation for tinnitus, 
which was service-connected by the June 2002 rating decision, 
the Board finds that the representative has again raised an 
informal claim for an increased evaluation for this 
disability.  This claim is referred to the RO for appropriate 
action.

The issue addressed in the REMAND portion of the decision 
below is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2003, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal concerning the 
issues of entitlement to service connection for multiple 
myelomas as the result of exposure to Agent Orange and jungle 
rot, and to a higher initial evaluation for bilateral 
tinnitus.

2.  The service-connected bilateral hearing loss is 
productive of Level VI hearing loss in the right ear and 
Level II hearing loss in the left ear in May 2002 and Level 
II in the right ear and Level I in the left ear in April 
2003.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issues of 
entitlement to service connection for multiple myelomas as 
the result of exposure to Agent Orange and jungle rot, and to 
an initial evaluation in excess of 10 percent for bilateral 
tinnitus.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b),(c) (2003).

2.  The criteria for an initial evaluation greater than 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2003).

Concerning the issues of entitlement to service connection 
for multiple myelomas as the result of exposure to Agent 
Orange and jungle rot, and to an initial evaluation in excess 
of 10 percent for bilateral tinnitus, the Board observes that 
the veteran stated in an April 2003 written statement that he 
wished to withdraw his appeal as to these issues.  As the 
appellant has withdrawn his appeal as to the issues of 
entitlement to service connection for multiple myelomas as 
the result of exposure to Agent Orange and jungle rot, and to 
an initial evaluation in excess of 10 percent for bilateral 
tinnitus, there remain no allegations of errors of fact or 
law for appellate consideration concerning these issues.  The 
Board therefore has no jurisdiction to review these issues.

Accordingly, these issues are dismissed.

VCAA

There was a significant change in the law on November 9, 
2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim for service 
connection for bilateral hearing loss in a letter dated in 
April 2002 and in the rating decision of June 2002, and of 
the evidence and information necessary to warrant an initial 
evaluation for this disability greater than 10 percent in the 
statement of the case dated in November 2002 and in the 
supplemental statement of the case dated in July 2003.  These 
documents, in aggregate, included a summary of the evidence 
in the case; citation to pertinent laws and regulations; and 
a discussion of how they affect the decision.  The RO clearly 
explained why the evidence was insufficient under applicable 
law and regulations to grant the benefit sought.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and VAOPGCPREC 7-
2004.

Further, there is no basis for concluding that harmful error 
occurs simply because a claimant receives VCAA notice after 
an initial adverse adjudication.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002); see also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (there is no implicit exemption 
for the notice requirements contained in 38 U.S.C.A. 
§ 5103(a) (West 2002) from the general statutory command set 
forth in section 38 U.S.C.A. § 7261(b)(2) (West 2002) that 
the US Court of Appeals for Veterans Claims shall "take due 
account of the rule of prejudicial error.")  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first adjudication by the agency of original 
jurisdiction, VCAA notice was given in the November 2002 
statement of the case, in which the issue on appeal was re-
adjudicated.  In addition, a supplemental statement of the 
case was issued in July 2003 after additional evidence was 
received.  The notice was provided by the agency of original 
jurisdiction and the case was re-adjudicated prior to the 
transfer and certification of the appellant's case to the 
Board, and notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant was 
provided an opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Moreover, in the present case, the Board notes that the 
assignment of disability evaluations for hearing impairment 
are derived by a mechanical application of the VA Schedule 
for Rating Disabilities (Rating Schedule) after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Hence, the evaluation is determined by 
a mathematical formula constrained by the schedular criteria.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the veteran was accorded a VA medical examination 
pertinent to his claim for service connection for bilateral 
hearing loss, and a second VA medical examination 
subsequently, pertinent to his claim for a higher initial 
evaluation.  The available medical evidence is sufficient for 
an adequate determination.  Further, the RO has obtained all 
private and VA medical records identified by the veteran.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issue addressed in 
this decision have been fulfilled.  

Compensable Evaluation for Bilateral Hearing Loss

Service-connected disabilities are rated in accordance with 
the Rating Schedule.  The ratings are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness in self-support.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.

Based on a VA examination report dated in May 2002, the RO 
granted service connection for bilateral hearing loss and 
assigned a 10 percent evaluation.  This evaluation has been 
confirmed and continued to the present.

The current 10 percent evaluation for bilateral hearing loss 
was assigned under Diagnostic Code 6100.  

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  Two provisions allow for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under section 4.85, because the 
speech discrimination test may not reflect the severity of 
communicative functioning these veterans experience.  Id.

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 
4000, Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  64 Fed. Reg. 25202-10.  The 
veteran is not entitled to consideration under these 
provisions, however, because he does not meet the required 
criteria.

The veteran underwent VA audiology examination in May 2002.  
These results, in pure tone thresholds, are as follows:


HERTZ

1000
2000
3000
4000
RIGHT
45
75
100
105
LEFT
30
50
80
80

These findings reflect an average pure tone threshold of 81 
decibels in the right ear and 60 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 90 percent in the left ear.  The 
veteran was diagnosed with moderate to profound hearing loss 
in the right ear with normal to severe sensorineural hearing 
loss in the left ear.  Auricles, canals, tympanic membrane 
and middle ear space appeared normal, bilaterally.  The 
veteran reported a history of traumatic perforation of the 
right tympanic membrane, requiring surgical repair in 
service.  The examiner noted that the repair had been done, 
and there were no residual effects.

The April 2003 VA audiology evaluation reveals the following 
pure tone thresholds in decibels:


HERTZ

1000
2000
3000
4000
RIGHT
45
75
90
90
LEFT
20
40
70
75

These findings reflect an average pure tone threshold of 75 
decibels in the right ear and 51.1 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 94 percent in the left ear.  The 
examiner diagnosed mild to profound sensorineural hearing 
loss on the right and within normal limits to severe 
sensorineural hearing loss on the left.  The examiner noted 
no other ear or hearing problems, but did refer the veteran 
for follow-up for asymmetric hearing loss.

VA and private medical records reflect complaints of and 
treatment for other, non-service-connected conditions 
including arteriosclerotic cardiovascular disease, status 
post myocardial infarction, bilateral knee arthritis, a 
seizure disorder, stroke, headaches, chronic obstructive 
pulmonary disease, skin lesions, PTSD, and depression.  The 
record reflects that the veteran is service-connected for 
bilateral tinnitus, which is evaluated as 10 percent 
disabling.  Treatment records reflect no other complaints of 
or treatments for other ear disease or ear problems.  

Based on the above-listed findings, the interpretation of the 
medical evidence of record are as follows:  hearing loss at 
Level VI for the right ear and Level II for the left ear in 
May 2002, and hearing loss at Level II for the right ear and 
Level I for the left ear in April 2003.  Under the criteria, 
the former is considered 10 percent disabling, while the 
later measurements are considered noncompensable.  See 
Diagnostic Code 6100.

The Board has considered whether "staged ratings" are 
appropriate, pursuant to the U.S. Court of Appeals for 
Veterans Claims holding in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the Board finds that the evidence does 
not establish that the veteran's bilateral hearing loss met 
the criteria for an evaluation greater than 10 percent at any 
time from the grant of initial service connection to the 
present.

The veteran has indicated that he suffers from severe hearing 
impairment.  Although the veteran is competent to claim that 
his disability is worse than has been evaluated, the May 2002 
and April 2003 audiometric examination reports are far more 
probative of the degree of his impairment than his own lay 
opinion.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The "assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann at 349.  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Therefore, the audiometric findings do not support the 
assignment of an initial evaluation greater than 10 percent 
under 38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and 
Diagnostic Code 6100.  In addition, the Board notes that the 
evaluations derived from the Rating Schedule are intended to 
make allowance for improvement by hearing aids.  Therefore, a 
preponderance of the evidence is against the assignment of an 
initial evaluation greater than 10 percent for the veteran's 
bilateral hearing loss.

The Board notes that, in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the evidence does not show an 
exceptional disability picture in this case.  The record does 
not show that the veteran has required hospitalization or 
treatment for his bilateral hearing loss.  Moreover, the 
evidence does not show that the impairment resulting from his 
service-connected bilateral hearing loss has interfered 
markedly with his employment.  As a whole, the evidence does 
not show that the impairment resulting solely from the 
service-connected bilateral hearing loss, alone, warrants 
extra-schedular consideration.  For the reasons noted above, 
the Board concludes that the impairment resulting from the 
bilateral hearing loss is adequately compensated by the 
assigned 10 percent schedular evaluation.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

The appeals concerning entitlement to service connection for 
multiple myelomas as the result of exposure to Agent Orange 
and jungle rot, and to an initial evaluation in excess of 10 
percent for bilateral tinnitus, are dismissed.

An initial evaluation greater than 10 percent for bilateral 
hearing loss is denied.


REMAND

As noted above, the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

In his September 2002 notice of disagreement, the veteran 
specifically identified the issues of service connection for 
skin cancers that he feels are a result of his exposure to 
the herbicide Agent Orange in Vietnam.  Service connection 
for multiple myelomas and multiple melanomas of the arms and 
lips were identified and separately denied in the June 2002 
rating decision.  Yet, the RO identified only the issue of 
service connection for multiple myelomas in the November 2002 
statement of the case.  The RO has not had an opportunity to 
issue a statement of the case addressing the issue of 
multiple melanomas of the arms and lips.

The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand these issues to the RO for issuance of a 
statement of the case.  See Manlincon, supra.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

The RO should also issue a statement of 
the case regarding the issues of 
entitlement to service connection for 
multiple melanomas of the arms and lips 
as a result of exposure to the herbicide 
Agent Orange.  The veteran should be 
apprised of his right to submit a 
substantive appeal as to these issues and 
to have his claims reviewed by the Board.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



